Citation Nr: 0108536	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  94-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a left elbow 
disorder.

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Adjutant General's Office


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Philadelphia, 
Pennsylvania Regional Office (RO) and Insurance Center.  The 
veteran had a personal hearing before a hearing officer at 
the RO in November 1993 and before the signatory Board member 
at the RO in July 1995.  

In April 1996 the Board remanded this case to the RO for 
further development.  At that time the issues developed for 
appellate review were service connection for left elbow and 
back disabilities.  After the case was returned to the Board, 
the Board denied service connection for the veteran's back 
disorder in a September 1998 decision and remanded the left 
elbow issue.  While the case was at the RO, a statement of 
the case was issued as to the veteran's claims of service 
connection for a right shoulder disability and for 
degenerative disc disease of the cervical spine.   The 
veteran then submitted a substantive appeal regarding those 
issues.  The RO subsequently returned the case to the Board, 
having complied with the remand instructions to the extent 
possible.  


FINDINGS OF FACT

1.  The RO satisfied VA's duty to notify and assist; through 
letters, rating decisions and statements of the case the RO 
notified the veteran of the evidence needed, received and 
that was lacking, and the RO assisted him in obtaining 
evidence and by affording him an examination and opportunity 
to present argument and testimony in support of his claim.  
The RO has obtained all available evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  The veteran is not a credible historian.  

3.  The service medical records show no complaints or 
findings of any injury to the cervical spine or right 
shoulder.  

4.  The service medical records show the veteran sustained a 
laceration of the left elbow when an oil drum fell on it in 
April 1945; the laceration was sutured and dressed.  

5.  On separation from service, the veteran was not shown to 
have any left elbow, right shoulder or cervical spine 
disorder, and no relevant history was reported.   

6.  In the early 1990s, more than 40 years after service, 
there were diagnoses pertaining to the left elbow that 
included generalized degenerative arthritis and spur of the 
left olecranon; however, all relevant clinical and X-ray 
findings were normal at a June 2000 VA examination and a 
current left elbow disability is not shown.  

7.  Opinions linking the disabilities at issue to service are 
based on inaccurate accounts given by the veteran.  The 
competent, probative and credible evidence does not show that 
the veteran's current cervical spine disability or right 
shoulder disability, first mentioned and shown decades after 
service, are related to any in-service injury.  


CONCLUSIONS OF LAW

1.  The veteran does not have a left elbow disorder that was 
incurred in or aggravated by active service and arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110, (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5103a); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2000).

2.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103a); 38 C.F.R. § 3.303. (2000).

3.  A right shoulder disorder was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 
1991) Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103a); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that in April 1945 the veteran 
sustained a laceration of the left elbow when an oil drum 
fell on it.  The laceration was sutured and dressed.  The 
veteran was sent to quarters and was to return to duty 
approximately three days later.  Service medical records are 
negative for any complaints or findings of any injury to the 
veteran's neck or right shoulder.  The January 1946 
separation examination report shows that there were no 
musculoskeletal defects or neurological diagnoses.  The 
veteran denied any disabling wound, injury, or disease and a 
list of significant diseases, wounds, and injuries does not 
include any elbow, neck or shoulder injury. 

In the veteran's original claim for VA disability benefits, 
received in September 1949, the only disability claimed was a 
fungus condition.  

In support of the pending claim is a March 1993 letter from 
William K. Gorham, 3rd, M.D., stating that the veteran had 
been under his medical care since May 1979 for generalized 
degenerative arthritis, especially the right lower extremity, 
lumbosacral spine and left upper extremity, mainly the left 
elbow joint.  According to the veteran's medical history, 
those areas were frequently traumatized during his military 
tour of duty from February 1943 to January 1946.  Dr. Gorham 
also wrote that surgery was required on the left elbow in 
1944 with some loss of bone fragments.  It was his medical 
opinion "based upon a reasonable degree of medical 
certainty, that [the veteran's] present medical problems are 
service connected, due to repeated trauma."

In a May 1993 statement, Dominic F. Nappi, M.D., noted that 
he had seen the veteran in April 1993 for a diagnosis of spur 
of the left olecranon of the left elbow.  Attached to the 
statement was a copy of a report of an April 1993 left elbow 
X -ray with an impression of olecranon osteophyte with 
possible bursitis noted.  No fractures or other arthritic 
involvement could be identified.  

The veteran presented testimony at a personal hearing at the 
RO in November 1993.  A copy of the hearing transcript is 
contained in the claims file.  The veteran testified that the 
oil drum incident was the second in-service left elbow injury 
and that he first injured his left elbow in a fall with his 
rifle cradled between his arms.  His left elbow hit the 
ground and there was swelling of the joint.  This incident 
reportedly happened while he was traveling from Florida to 
embarkation in Oakland, California.  He indicated that after 
the fall on his left elbow, he experienced an electric shock 
feeling in the left elbow if he set it down on a table in a 
certain way.  Reportedly, he forgot the fall until the 
incident with the oil drum on Moratai.  The veteran testified 
that before the surgeon sutured the laceration, repair was 
done to the bone that had been injured in the previous fall.  
The veteran testified that he had received no post service 
medical treatment for his left elbow until seeing Dr. Gorham 
in 1979.  

A statement from Anthony W. Ferro, B.S., D.C., dated in 
August 1994, indicates that the veteran presented on March 1, 
1994, with severe right shoulder pain on motion, reduced 
right grip strength, and muscle weakness.  There also was a 
hypoesthetic dermatome response at the level of the 4th and 
5th cervical vertebrae.  An MRI was noted to have shown a 
torn supraspinatus tendon with atrophy and destruction, a 
probable tear of the infraspinatus tendon, and degenerative 
joint disease of the acromioclavicular and glenohumeral 
joints.  In Dr. Ferro's professional opinion, those types of 
rotator cuff tear injury were almost always from an acute 
episode of trauma.  Dr. Ferro noted that the veteran denied 
any injury to his upper extremity other than the 
"occurrence" while he was in service during World War II.  
Dr. Ferro believed "with a strong degree of medical 
certainty" that the present soft tissue injuries were 
service related.  Also of record is the report of an April 
1994 MRI of the cervical spine reflecting an impression of 
degenerative disc at C5-C6 and C6-C7, spondylosis with bone 
spur indenting the anterior thecal sac at C5-C6 and C6-C7, 
and narrowed right neural foramina at C5-C6 resulting from 
bone spurring encroachment.  This and the above noted MRI of 
the shoulder were interpreted by Pedro R. Margate, M.D., for 
Dr. Ferro.  Also submitted were some pages of medical text 
pertaining to shoulder muscles.

Thomas Del Giorno, D.O., wrote in April 1994 that the veteran 
had been a patient for about two months for assorted 
maladies, including continuing right shoulder pain and 
instability.  The veteran provided a history of an incident 
in service when he was forced to support a large water tank 
with both his arms in an upright position.  The veteran 
claimed that due to the weight of the tank he injured his 
right shoulder and "it has plagued him ever since that 
time."  It was noted that the recent MRI of the shoulder 
revealed a torn supraspinatus tendon with atrophy and 
destruction of the muscle, a tear of the infraspinatus 
tendon, and degenerative arthritis of the acromioclavicular 
joint and glenohumeral joint.  Dr. Giorno wrote:  "These 
injuries seem consistent with the injury as described by [the 
veteran], and I feel medically certain they were caused by 
the circumstances described herein."  

In a letter dated in August 1994 the RO notified the veteran 
that he should state the condition for which he was claiming 
benefits and of the evidence he needed to submit.  In 
February 1995 the veteran replied through his representative 
that he was seeking service connection for a spine condition 
and a right shoulder disability.  He was unable to recall the 
dates, time and place the injuries occurred.  He claimed that 
he was treated in field hospitals and returned to combat 
duty.  It was argued that he had received his injuries in 
"combat related or basic training."  

The veteran wrote in April 1995 that the April 1994 MRI 
report showed damage to the cervical neck and to the right 
shoulder and was conclusive evidence of a spinal injury that 
he had had since service.  He wrote that a field shower made 
of half of a fifty-gallon tank filled with water, which was 
suspended on a tripod, suddenly fell when one of the bamboo 
poles gave way.  The veteran put up his arms but could not 
support the drum.  He indicated that he had to twist his body 
and arms to keep from being crushed or severely injured, and 
that his left elbow was cut wide open and he was treated at a 
field hospital.  Reportedly, his left elbow was scraped of 
bone fragments and stitched.  He claimed that the weight of 
the tank and the twisting of his neck, arms and back caused 
his spinal injuries.  It was reported that after service the 
veteran worked as an Armored Car Driver Guard for 39 years, 
retiring at age 62 because of spinal injuries.   Also 
received in evidence were photographic images of the MRIs.  

The veteran had a Travel Board hearing at the RO in July 
1995.  A copy of the transcript of the hearing is contained 
in the claims file.  The veteran testified that he had been 
hospitalized for suturing and bone fragment removal from the 
left elbow following the oil drum incident and that following 
active service he was treated with cortisone shots for his 
left elbow by his uncle, who had since died.  The veteran 
also recalled that he had fallen on his left elbow on another 
occasion during active service.  It reportedly had become 
swollen and was sore for a month or so.  He also stated that 
he had been treated by a Dr.Resnick, who had died a long time 
ago, and that he did not have Dr. Resnick's records.  The 
veteran also stated that the in-service water tank incident 
had ruined his entire back.  In regard to post-service 
employment the veteran testified that he had worked as a 
driver for an armored car company and had received Workers' 
Compensation for a back injury which, he argued, was actually 
incurred in service.  He indicated that a Dr. Wieder was the 
Workers' Compensation doctor.   

Pursuant to the instructions in the Board's April 1996 
remand, the RO wrote to the veteran in April 1996 to complete 
and return enclosed authorization forms so that treatment 
records could be obtained from Dr. Gorham, Dr. Ferro, and Dr. 
Wieder.  The veteran was also asked to identify any 
additional evidence pertinent to his claim and to provide any 
medical records he had pertinent to his Workers' Compensation 
claim including a copy of the decision.  The veteran advised 
the RO that Dr. Gorham had died in 1993 and that the doctor's 
wife had shredded all the records.  

In July 1996 the RO received a copy of a letter from Royal 
Insurance to the veteran advising him of a medical 
examination at the office of Dr. Henry Wieder scheduled in 
June 1982 for an injury that occurred in January 1982.  The 
RO notified the veteran in September 1996 that medical 
evidence had been requested from Dr. Wieder and Dr. Ferro.

Records received from Dr. Ferro in October 1996 reflect that 
on a March 1994 health questionnaire listing various 
preprinted symptoms, the veteran reported a history of 
occasional pain and numbness in the shoulders.  He did not 
endorse neck pain or stiffness, arthritis, or pain or 
numbness in the elbows.  He wrote that the reason for the 
visit was "Service connected injury's (sic) World War Two 
Pacific Tour."  He did not respond to questions on the form 
as to how long he had had the condition and what seemed to be 
the cause.  The veteran reported having worked 40 years as an 
armored car driver and denied picking up lots of weights.  
Dr. Ferro noted, based on the history provided by the 
veteran, that the veteran had hurt his left elbow and back 
during active service.  The conditions reportedly were "re-
diagnosed" in the 1990's but they had never gone away and 
had been present for 50 years.  The veteran claimed that he 
had chipped bone in his left elbow and cut the elbow.  X-ray 
findings of an osteophyte and arthritis in the left elbow 
were noted.  

In a January 1997 a letter from the veteran, he provided an 
account of his tour in the Pacific beginning with induction 
into the Army.  The veteran described a shower made from half 
of a 50-gallon drum filled with water and secured at the top 
of a tripod of bamboo poles.  While taking a shower, one of 
the poles reportedly gave way and the veteran raised his arms 
but could not hold the drum.  He moved his body twisting his 
neck, wrenching his back and cutting his left elbow to the 
bone.  He was treated at the field hospital where bone 
fragments from his left elbow were removed and the laceration 
was stitched.  His arm was wrapped in a soft cast and he was 
laid up for a week.  The veteran also wrote that after 
service he was employed with an armored car company 
delivering money and valuables to banks, picking up deposits 
from hundreds of stores, delivering payrolls and paying off 
at factories.  According to the veteran, the work was light 
and he worked for the same company for 39 years, having been 
forced to retire because of his back and neck injuries.  The 
veteran further wrote that doctors had concluded that his 
neck and back disabilities resulted from the trauma he 
received in service when the oil drum filled with water fell 
on him.  

The RO notified the veteran in January 1997 that the letter 
sent to Dr. Weider had been returned as undeliverable and 
requested an address correction from the veteran.  The RO had 
also requested an address correction from the post office.  
The post office provided a negative reply.  The veteran noted 
that Dr. Weider had been employed by Royal Insurance. and 
that Royal should have his report.  The RO contacted Royal 
Insurance regarding a medical examination in June 1982 
pertaining to a Workers' Compensation claim.  

In March 1997 the RO received various documents from the 
Royal Insurance Company.  In a February 1984 letter from to 
the insurance company Dr. Wieder reported that he had 
examined the veteran who had been employed as an armored car 
driver/guard for 39 years and whose duties included moving 
bags of money, weighing up to 60 pounds, by hand onto trucks 
and ships.  His low back problems were noted to have had 
their onset in 1983 in association with his job.  His prior 
medical history of was of an injury in 1982.  The veteran 
denied "any other serious injuries or illnesses."  On 
examination his cervical movements were physiologic in range 
and elicited no complaint.  There was no cervical muscle 
spasm or tenderness.  The upper extremities had normal and 
painless joint motion, with normal sensation, reflexes and 
muscles power.  Subsequent 1984 letters from Dr. Wieder and 
Dr. Gorham to the insurance company pertain to the veteran's 
low back complaints.  Also received was an October 1986 
disbursement sheet for the monetary recovery the veteran was 
awarded in his claim against his employer. 

Also received in evidence in October 1997, was a copy of a 
statement signed by three individuals reporting that they 
were comrades of the veteran and had knowledge of the shower 
that consisted of a 50-gallon drum on a bamboo tripod.  They 
reported witnessing the collapse of the shower, which caused 
severe laceration to the veteran's left elbow and neck and 
back injuries.  The veteran was advised that its legal 
validity might require the statement to have been notarized 
and that addresses of the signees might also be necessary.  
The veteran provided the address of one of the signatories 
that had the addresses of the others.  Report of Contact, 
October 24, 1997.   

In accordance with instructions in the Board's September 1998 
remand, the RO sent a letter to the veteran in March 1999 
with information regarding the status of his claims and of 
the additional information needed.  

In March 1999, in his substantive appeal, the veteran wrote 
that the April 1994 MRI report showed neck and shoulder 
damage that began when he could have been crushed by the 300 
pound water drum falling from overhead.  He alleged that that 
trauma turned into 100 percent disability when he was 62 
years old.  Several days later, a letter was received from 
the veteran in which he wrote that the evidence pointed to 
the MRI and the letter submitted by Dr. Ferro.  He claimed 
that the herniated disc in his neck was the conclusive 
evidence that the trauma with the water drum started all the 
trouble with his arms and spine.  He provided names of Dr. 
Nappi and Dr. Benson.  The veteran was contacted by the RO in 
April 1999 for the addresses of these doctors.  The veteran 
replied that everything is in the record.  

In April 1999 the RO requested records from Dr. Ferro and the 
St. Agnes Medical Center.  The veteran was notified of this 
action by letter in April 1999 and requested to ask the 
doctor or hospital to answer the request as soon as possible.  
Records received from St. Agnes Medical Center include a 
duplicate copy of report of the April 1993 left elbow X-ray 
ordered by Dr. Nappi.  Also received were reports of X-rays 
of the cervical spine and both shoulders in March 1994 
ordered by Dr. Del Giorno.  There were degenerative changes 
of the right shoulder with findings raising the possibility 
of a right rotator cuff tendon tear.  The report of cervical 
spine X-rays notes degenerative changes of the lower cervical 
spine at the C5-6 and C6-7 levels with moderate and marked 
disc space narrowing seen respectively.  Also noted was 
degenerative spurring anteriorly from C5 through C7 and 
posterior apophyseal joint.  

The veteran was notified by letter in November 1999 that no 
response had been received from Dr. Ferro or from the veteran 
regarding his complete treatment records from Dr. Ferro.  The 
veteran was given a period of 30 days in which to obtain said 
records and submit them to the RO.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 2000.  The examiner reported that the 
claims file had been reviewed.  The examiner noted the 
history of the injuries to the left elbow in service.  It was 
also noted that after service the veteran had seen doctors in 
1993 and 1994 and a diagnosis of olecranon bursitis was made 
based on clinical findings.  Currently the veteran denied any 
complaints of pain or tenderness at the region of the elbow 
joint.  His complaints were related to the lifting of heavy 
objects over his head.  The examiner reiterated that the 
veteran denied any symptoms of pain in his left elbow joint 
at that time.

The clinical findings showed no residual extension deficit 
and no evidence of any misalignment of the left elbow.  The 
examiner reported that the olecranon process was examined in 
great detail and there was no evidence of any olecranon 
bursitis and absolutely no tenderness around the elbow.  
Flexion was 0 to 165 bilaterally and extension was 0 degrees 
bilaterally.  There was no evidence of easy fatigability, 
incoordination, and no additional loss of range of motion.  
There was no evidence of any instability at the left elbow 
joint.  

The diagnostic impression was that the veteran currently had 
no complaints as to any disability of the left elbow joint.  
He denied any pain, and symptoms of tenderness and stiffness.  
There was no evidence of loss of range of motion and no 
evidence of any fatigability or incoordination.  The examiner 
concluded that the veteran had a prior injury to his left 
elbow joint as a result of the oil drum, that he probably had 
had recurrent olecranon bursitis related to osteophyte 
formation, and that he was currently asymptomatic.  An X-ray 
of the left elbow was reported as normal.  

Legal criteria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d)(2000). 

Where a veteran served continuously for 90 days or more 
during a period of war, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) has stated that "[I]n order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Where the disorder is not currently demonstrated, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (absent "proof of a present disability[,] there 
can be no valid claim").

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO has 
met its obligations to the appellant under the new 
legislation; thus, even though the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act of 2000, VA's duties have been met.  

In reaching its decision the Board has considered the 
Veterans Claims Assistance Act of 2000 and whether the case 
must be remanded again for consideration by the RO.  

First VA has a duty to notify a claimant and the 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been notified 
by the RO on multiple occasions as to what evidence had been 
received and what it showed, and of the types of evidence he 
should submit to complete and support his claims.  Such 
notification has been provided in RO letters, rating 
decisions, and in statements and supplemental statements of 
the case.  Thus, the Board concludes that discussion in the 
various documents provided to the veteran by the RO informed 
him of the information and evidence needed to substantiate 
his claim and complied with the notification requirements.

Second. VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98(2000) (to be codified as amended at 
38 U.S.C. § 5103A.  This case was remanded in respect to the 
elbow issue for additional development and an examination.  
Medical evidence pertaining to the elbow also in some 
instances pertains to the cervical spine and shoulder issues.  
The veteran has not referenced any additional available 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of the claims.  The RO requested 
the veteran's medical records and in various letters informed 
him of what it was requesting and if it had not been 
received.  The veteran finally stated that all evidence had 
been obtained.   Although he was not afforded an examination 
in regard to his cervical spine and right shoulder claims, 
the Board will explain below why such examinations were not 
necessary.  

Given the circumstances of this case, it is concluded that 
another remand would serve no useful purpose.  As outlined 
above, the RO satisfied its duty to notify and assist the 
appellant on all issues before the Board.  Thus, the 
appellant will not be prejudiced by the Board deciding the 
merits of his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92), 57 Fed. Reg. 49,747 (1992).      


I.  Left elbow

The veteran claims that he has a left elbow disability that 
is the result of an incident in service more than 50 years 
ago in which an oil drum filled with water (serving as a 
shower) fell from overhead and hit his elbow.  The service 
medical records show that the veteran suffered a laceration 
to the elbow which was sutured and dressed.  He was to return 
to duty approximately three days after treatment.  There is 
nothing in the service medical record entry regarding any 
bone fragments and, since he is a lay person, the veteran's 
accounts of bone fragments having been removed are not 
competent evidence that such occurred.  The veteran has also 
testified that he fell on his left elbow in service prior to 
the oil drum incident and that his elbow was swollen.  This 
is not shown in the service medical records.  However, 
assuming it is true, the service separation examination 
revealed no abnormalities of the elbow and the report 
contains no reference to any elbow injury or residual elbow 
problems.  Thus, the evidence supports a conclusion that 
there was no chronic left elbow disorder in service.  

Despite the veteran's allegation that he has a current left 
elbow disability that has resulted from an-service injury, 
when he filed a claim for service connection in 1949, 
approximately three years after service, he did not mention 
any left elbow disability.  Additionally, the veteran's 
testimony is not consistent as to when he sought medical 
treatment after service for a left elbow disorder.  At his 
November 1993 hearing at the RO, he testified that he had no 
medical treatment for his left elbow after service until 
seeing Dr. Gorham in 1979, some thirty plus years later.  
However, at a travel board hearing in July 1995, the veteran 
testified that his uncle, a (now deceased) doctor, had 
treated him shortly after service with cortisone shots for 
his left elbow and that he was treated by Dr. Resnick who had 
passed away.  The inconsistencies in the veteran's testimony 
present a question of credibility. 

Evidence of record shows that Dr. Wieder examined the veteran 
in February 1984 for a Workers' Compensation claim for a back 
injury.  At that time, the veteran denied any other serious 
injuries.  Further, the clinical findings from the 
examination did not show any left elbow disability.  In fact, 
it was noted that joint motions of the upper extremities were 
normal and painless, that reflexes, sensation, and muscle 
power were normal and that had grip was good.  Thus, as of 
1984, the evidence did not suggest that there was anything 
wrong with the veteran's left elbow.   

Although it was Dr. Gorham's opinion in March 1993, several 
decades after service, that degenerative arthritis of the 
veteran's left elbow was "service connected," such was 
attributed to repeated trauma.  However, the only documented 
trauma in service is the laceration to the left elbow, and 
the only other injury alleged by the veteran was when he 
reportedly fell while carrying his weapon.  Dr. Gorham's 
statement that surgery was required on the left elbow in 1944 
with some loss of bone fragments was based on the history 
provided by the veteran, which is unsupported by the service 
medical records showing only that an elbow laceration was 
sutured and dressed.   Thus, Dr. Gorham's reference in 1993 
to repeated in-service trauma is without apparent foundation 
and the mention of bone fragments is wholly unsupported 
except by history given by the veteran almost 40 years after 
service.  

In addition, although Dr. Gorham wrote in March 1993 that the 
veteran had been under his continuous medical care since May 
1979 for generalized degenerative arthritis to include the 
left upper extremity, mainly the left elbow joint, he did not 
submit his treatment records pertaining to the veteran.  
Without Dr. Gorham's actual medical records, his opinion is 
of little probative value since it also attributes a low back 
condition to (undocumented) frequent traumatization during 
service but does not acknowledge that the veteran clearly 
sustained at least one post-service back injury for which he 
received Workers' Compensation in the early 1980s and for 
which Dr. Gorham treated him at that time.  Thus, the Board 
finds that Dr. Gorham's opinion as to a relationship between 
the veteran's left elbow disability and service is of 
virtually no probative value.  The veteran's own opinion that 
he has a left elbow disability related to service is not 
competent evidence since the veteran is not shown to have any 
medical training or expertise.

Although Dr. Nappi reported in May 1993 that he had seen the 
veteran in April 1993 for a diagnosis of left olecranon spur 
of the left elbow, Dr.  Nappi did not provide a link to 
service or to any in-service elbow injury.  

The medical opinions in support of the veteran's claim are 
based on a history provided by the veteran, with no 
indication that they included consideration of the service 
medical records or other evidence.  Dr. Ferro noted in March 
1994 that, based on the history provided by the veteran, the 
veteran had hurt his left elbow during active service and the 
condition was "re-diagnosed" in the 1990's, although it had 
been present for 50 years.  An examiner can render a current 
diagnosis based on an examination, but without a thorough 
review of the record, an opinion regarding etiology can be no 
better than the facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229 (1993), and Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993)(rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis).

In addition, the most recent medical evidence of record does 
not show that the veteran currently has the claimed 
disability of the left elbow.  Although an osteophyte was 
reported in X-ray reports of April 1993 and March 1994, at 
the VA examination in June 2000, an X-ray of the left elbow 
was found to be normal and the veteran had no complaints 
whatsoever as to any disability of his left elbow joint, to 
include pain.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (the veteran is not entitled to service connection 
simply because he had an injury in service; in the absence of 
proof of a present disability resulting from that injury, his 
claim is not valid).  Thus, a left elbow disability is not 
currently shown.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left elbow disorder.  

II.  Cervical spine disorder and right shoulder disorder

The veteran also claims that his current cervical spine and 
right shoulder disorders are the result of an injury due to 
the oil drum incident discussed above.  Although the oil drum 
incident is documented by the service medical records, there 
is no mention of any neck or right shoulder injury at that 
time.  When he sought treatment after the accident, he 
complained of only an injury to his left elbow.  The service 
medical records are otherwise negative for any neck or right 
shoulder injury and the relevant findings were normal on the 
service discharge examination.  Additionally, when the 
veteran filed a claim for service connection in 1949, he did 
not mention any cervical spine/neck or right shoulder 
disorder.  Nor did he mention such disabilities in his claim 
of March 1993.  

While the veteran is competent to testify as to the accident 
in service, as a layperson he is not competent to provide an 
opinion that his current neck and right shoulder disabilities 
resulted from the in-service incident.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's own opinion 
that his current cervical spine and right shoulder 
disabilities are related to service, including twisting when 
the oil drum fell, is not competent evidence since he is not 
shown to have any medical training or expertise.  

The first medical evidence of record regarding these 
disabilities is in March 1994 when he was seen by Dr. Ferro 
and the April 1994 MRI reports pertaining to the right 
shoulder and cervical spine.  The pages of medical text 
pertaining to shoulder muscles in general, taken together 
with the veteran's statements, do not provide the requisite 
medical evidence to demonstrate a causal relationship between 
the veteran's claimed right shoulder disorder and service.

Evidence in support of the veteran's claim for a right 
shoulder and neck disorders are medical opinions based on a 
history as provided by the veteran.  There is no indication 
that a review of the claims file or other evidence was made.  
In that regard, in a February 1984 report from Dr. Wieder to 
an insurance company, he reported all normal findings from a 
physical examination of the veteran's cervical spine and 
upper extremitas.  Thus, based on the record, it is noted 
that as of 1984, almost 40 years after service, there was no 
mention of any right shoulder or neck problems by the veteran 
and no medical evidence showing any right shoulder or neck 
problems.  

In 1994 Dr. Ferro provided a medical opinion that the 
veteran's present right shoulder rotator cuff tear, which was 
manifested by severe pain on motion, was related to service.  
Dr. Ferro noted that the pathology was almost certainly from 
acute trauma and that the veteran denied any injury other 
than the claimed in-service injury.  Thus, it is obvious that 
that opinion was based on history stated by the veteran, a 
history unsupported by the record.  The opinion does not take 
into consideration that there is no credible showing of any 
right shoulder problems until the 1990s and that the veteran 
had no pain or other problems on motion of the shoulder in 
1984, when he was examined by Dr. Wieder.  The medical 
opinion provided in April 1994 by Dr. Del Giorno that the 
veteran's current right shoulder disorder was caused by the 
right shoulder injury in service and that the shoulder had 
"plagued" the veteran ever since is again based on a 
history provided by the veteran.  The Board rejects that 
history since it is not plausible that, had the veteran been 
"plagued" by shoulder symptoms since service, there would 
have been no mention of such for almost 50 years.  Moreover, 
for more than 30 years he had been able to work in a position 
that required him to lift sacks of money weighing over 50 
pounds, which was not addressed by Dr. DelGiorno (or D. 
Ferro).  Had the veteran's shoulder been symptomatic since 
service, there is no logical reason as to why he did not 
claim a shoulder disability in 1949 or in March 1993 when he 
claimed service connection for low back, left elbow and right 
knee conditions or why he was reported to have painless upper 
extremity motion in 1984 by Dr. Wieder.  Additionally, Dr. 
Gorham did not mention that the veteran had any right 
shoulder or cervical spine problems in his March 1993 letter 
to VA.  

As noted above, without a thorough review of the record an 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993), and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
For the reasons articulated above, the Board does not find 
the veteran's claimed history credible and concludes that a 
preponderance of the competent, probative and credible 
evidence shows that the veteran's cervical spine disorder and 
right shoulder disorder were first manifested many years 
after service and are not the result of in-service trauma, or 
otherwise related to service.  

The evidence submitted in support of the veteran's claim 
includes a photocopy of a statement from three individuals 
who identified themselevs as fellow service members.  The 
regulations require that all written testimony submitted by 
the claimant or in his or her behalf for the purpose of 
establishing a claim for service connection will be certified 
or under oath or affirmation.  38 C.F.R. § 3.200 (2000).  The 
statement does not meet this requirement as it was not 
certified or under oath or affirmation.  However, even were 
the Board to accept the statement it would not change the 
decision in this case.  While those individuals are competent 
to report what they witnessed, the veteran alleges that he 
injured his shoulder and neck from twisting when the oil drum 
fell.  The comrades are not shown to be qualified to 
determine that a claimed twisting injury resulted in shoulder 
and cervical spine disabilities first shown decades later.  

Since the veteran's history of having injured his cervical 
spine and right shoulder during service is not accepted, a VA 
examination or opinion regarding those disabilities is not 
necessary.  

Accordingly, service connection for the disabilities at issue 
is denied.  


ORDER

Entitlement to service connection for a left elbow disorder, 
cervical spine disorder and a right shoulder disorder is 
denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals


 

